 



Exhibit 10.31
AMENDMENT NO. 1 TO
CARTER TODD SEVERANCE AGREEMENT
     This Amendment No. 1 to Severance Agreement, dated as of November 4, 2005
(the “Amendment”) is by and between Gaylord Entertainment Company, a Delaware
corporation having its corporate headquarters at One Gaylord Drive, Nashville,
Tennessee 37214 (the “Company” or “GEC”) and Carter R. Todd, a resident of
Nashville, Davidson County, Tennessee (“Executive” or “Key Employee”).
W I T N E S S E TH:
     WHEREAS, the Company and Executive entered into that certain Severance
Agreement dated as of July 3, 2001 (the “Severance Agreement”), pursuant to
which, among other things, the Company agreed to compensate the Executive in
certain circumstances if he were terminated, among other things, following a
change of control;
     WHEREAS, the Company and Executive have now agreed to various amendments to
the Severance Agreement;
     NOW, THEREFORE, in consideration of the covenants and agreements hereafter
set forth, the parties hereto agree as follows:
     1. Amendment of Section 1 of Severance Agreement. The first sentence of
Section 1 of the Severance Agreement is deleted in its entirety and replaced
with the following new sentence:
     “For purposes of this Agreement, a “Change of Control” shall be deemed to
have taken place if: (i) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, other than the Company,
a wholly-owned subsidiary thereof, or any employee benefit plan of the Company
or any of its subsidiaries becomes the beneficial owner of Company securities
having 35% or more of the combined voting power of the then outstanding
securities of the Company that may be cast for the election of directors of the
Company (other than as a result of the issuance of securities initiated by the
Company in the ordinary course of business); (ii) individuals who, as of the
date of this Amendment, were members of the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the members of the Board;
provided that any individual who becomes a director after such date whose
election or nomination for election by the Company’s shareholders was approved
by two-thirds of the members of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened “election contest” relating to the election of the
directors of the Company (as such terms are used in Rule 14a-11 under the
Securities Exchange Act of 1934), “tender offer” (as such term is used in
Section 14(d) of the Securities Exchange Act of 1934) or a proposed transaction
described in clause (iii) below) shall be deemed to be members of the Incumbent
Board; (iii) as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions, the
holders of all the Company’s securities

 



--------------------------------------------------------------------------------



 



entitled to vote generally in the election of directors of the Company
immediately prior to such transaction constitute, following such transaction,
less than a majority of the combined voting power of the then-outstanding
securities of the Company or any successor corporation or entity entitled to
vote generally in the election of the directors of the Company or such other
corporation or entity after such transactions; or (iv) the Company sells all or
substantially all of the assets of the Company.”
     2. Amendment of Section 5(b) of Severance Agreement. Section 5(b) of the
Severance Agreement is deleted in its entirety and replaced with the following
new provision:
     “(b) or if

  (i)   there is a reduction in Executive’s salary under Section 3(a), a
reduction in Executive’s benefits, or a material change in Executive’s status,
working conditions or management responsibilities;     (ii)   Executive is
required to relocate his residence more than 100 miles from his city of
employment;     (iii)   there is any adverse change by Company in the
Executive’s position or title in effect immediately prior to such Change of
Control, whether or not any such change has been approved by a majority of the
members of the Board; or     (iv)   the assignment to Executive, over his
reasonable objection, of any duties materially inconsistent with his status
immediately prior to such Change of Control or a substantial adverse alteration
in the nature of his responsibilities,

and Executive voluntarily terminates his employment within 60 days of any such
event, or the last in a series of events, then Executive shall be entitled to
continue to receive those benefits described in Section 5(c) and to receive a
lump sum payment (“Severance Compensation”) equal to the sum of: (i) the payment
of three (3) times Executive’s “Base Amount” for the year in which such
termination shall occur; (ii) the payment of three (3) times Executive’s Annual
Bonus for the preceding year; (iii) any unpaid portion of any Annual Bonus for
prior calendar years, accrued and unpaid vacation pay, unreimbursed expenses
incurred and any ocher benefits owed to Executive pursuant to any Written
employee benefit plan or policy of the Company; and (iv) any portion of the
Additional Amount lot theretofore paid, as described in paragraph (d) below. In
addition, the Executive shall receive (i) the portion of restricted stock that
is free from restrictions as of the date of termination and the acceleration and
immediate release of all restrictions from all restricted stock grants that are
subject to restrictions as of the date of termination; and (ii) the vested
portion of Executive’s Stock Options and the acceleration and immediate vesting
of any unvested portion of Executive’s Stock Options. Executive shall have two
(2) years from the date of such termination to exercise all vested Stock
Options.”

2



--------------------------------------------------------------------------------



 



     3. Miscellaneous Provisions.
     (a) The Severance Agreement is hereby, and shall henceforth be deemed to
be, amended, modified, and supplemented in accordance with the provisions
hereof, and the respective rights, duties, and obligations under the Severance
Agreement shall hereinafter be determined and enforced under the Severance
Agreement, as amended, subject in all respects to such amendments,
modifications, and supplements, and all terms and conditions of this Amendment.
     (b) Except as expressly set forth in this Amendment, all agreements,
covenants, undertakings, provisions, stipulations, and promises contained in the
Severance Agreement are hereby ratified, readopted, approved, and contained and
remain in full force and effect.
     (c) Except as provided by this Amendment, or unless the context or use
indicates another or different meaning or intent, the words and terms used in
this Amendment shall have the same meaning as in the Severance Agreement.
     (d) This Amendment may be executed in two or more counterparts, each of
which when so executed, shall be deemed an original, but all of which together
shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

            GAYLORD ENTERTAINMENT COMPANY
      By:   /s/ Colin Reed         Title:  CEO         EXECUTIVE          By:  
/s/ Carter R. Todd         Carter R. Todd  

3